Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 11/30/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 8, 15, the applicant recites :
providing real time information as to at least one of:….
 a total amount of open inspections not readily available in a manually performed system and method
It is not clear what this language is attempting to claim.  What kind of open inspections are those that are not readily available in a manually performed system and method?  What kind of open inspections does this define?  What is meant by readily available?  What kind of availability does this require and/or exclude from the claim  manually performed system and method is being referred to here?  The applicant is attempting to define the open inspections by reciting them as being those that are not readily available in a manually performed system and method, that is not claimed with any specificity and as such renders the claim indefinite.  It is not clear what this lanague requires of the claim scope and the claimed open inspections; therefore, the language is found to be indefinite.  The specification provides support for what is claimed but does not do any more than to recite the same sentence so there is no quantification and guidance given in the specification that would render this lanague definite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of certifying a pre-owned vehicle in the context of a certified pre-owned program.  
Using claim 1 as a representative example that is applicable to claim 8, the abstract idea is defined by the elements of:
receiving a vehicle identification number (VIN); 
decoding the VIN
checking the VIN against a database of vehicles for eligibility of the vehicle to participate in a certified pre-owned program; 
wherein if the VIN is not eligible to participate in the certified pre-owned program, providing a notification of ineligibility; 
wherein if the VIN is eligible to participate in the certified pre-owned program: 
automatically sending the VIN to one or more vehicle history reporting agencies; 
receiving a vehicle history report (VHR) from the one or more vehicle history reporting agencies related to the VIN; 
analyzing the VHR for eligibility of the vehicle to participate in a certified pre- owned program; 
wherein if the VHR renders the vehicle not eligible to participate in the certified pre-owned program, providing a notification of ineligibility; 
wherein if the VHR renders the vehicle eligible to participate in the certified pre- owned program: 
generating inspection forms and certification checklists that are automatically populated with only items specific to the VIN and certification program requirements;
providing a generated inspection form notification;
receiving in response to prompts, user generated responses to the inspection forms;
providing an alert for certification authorization; 
providing access to the VHR and user generated responses to the inspection forms, and certification checklists; 
receiving certification approval; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles;
generating a certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program
providing access to certified pre-owned marketing materials; 
providing access to the inventory of certified pre-owned vehicles and the digital certification
providing real time information as to at least one of: total number of vehicles that have been certified in a current calendar year, a total number of current certified vehicles or a total amount of open inspections not readily available in a manually performed system and method, the information in the form of a bar graph, pie chart, or a combination thereof; 
directs a user thereof to approve inspection or a VIN search that prompts the user to select to search for at least one of open inspections, inspections waiting on dealer manager approval, or certified inventory
wherein the VHR, eligibility status, inspection forms, certification checklists, user generated responses, certification, and marketing materials associated with a particular VIN are accessible, once created

For claim 15 the abstract idea is defined by the elements of:

receiving a vehicle identification number (VIN);
receiving vehicle information in response to prompts
receiving an inspection task assignment to assign the inspection task to a technician; 
displaying the assigned inspection task;
generating inspection forms and certification checklists that are automatically populated with only items specific to  the VIN and certification program requirements;
 
receiving, in response to the prompts, user generated responses input to the inspection forms; 
providing an alert for certification authorization; 10Application No.15/966,837Docket No.: PMLO-0107US Response to Paper No. 20210114 
providing access to user generated responses to the inspection forms and certification checklists; 
receiving certification approval; 
sending the VIN to a database of certified pre-owned vehicles and listing the vehicle in an inventory of certified pre-owned vehicles; 
generating a digital certification based on the generated responses that conform to preprogrammed guidelines or standards of the certified pre-owned program; 
providing access to the inventory of certified pre-owned vehicles and the digital certification; 
providing real time information as to at least one of: total number of vehicles that have been certified in a current calendar year, a total number of current certified vehicles or a total amount of open inspections not readily available in a manually performed system and method, the information in the form of a bar graph, pie chart, or a combination thereof; 
directs a user thereof to approve inspection or a VIN search that prompts the user to select to search for at least one of open inspections, inspections waiting on dealer manager approval, or certified inventory;
wherein the eligibility status, inspection forms, certification checklists, user generated responses, digital certification, and marketing materials associated with a particular VIN are accessible, once created

The above limitations of claims 1, 8, and 15 are reciting a method of organizing human activities.  Steps taken to perform an inspection of a pre-owned vehicle and the certification of the vehicle in a certified pre-owned program is considered to be a fundamental economic practice and/or a commercial interaction in the form of advertising/marketing or a sales activity.  As is set forth in the specification in paragraph 003, certified pre-owned (CPO) vehicle certification programs are known to exist.  Paragraph 007 discloses that certified pre-owned use car programs appeared in the early 1990s.  Disclosed in paragraph 008 is that nearly every automotive manufacturer has a CPO program in place.  Paragraph 009 of the specification refers to the CPO program as being an effective marketing tool that is used by automotive manufacturers to build brand loyalty.  As the specification recognizes, CPO programs are ubiquitous in the automotive marketplace and the certification of a pre-owned vehicle amounts to a marketing activity that is being performed to entice the sale of a vehicle.  The claimed concept that is represented by the claimed limitations falls into the category of being a method of organizing human activity based on the guidance given in the 2019 PEG.  The claimed abstract idea is a fundamental economic practice and is a commercial interaction in the form of a marketing or sales activity.    
For claim 1 the additional elements amount to the generating of a technician graphical user interface on a first device, the recitation to the forms being “on screen”, which implies computer implementation, the recitation to the certification being digital, a second device with a GUI, a third device with a GUI, and a fourth device with a GUI, and the recitation to the administrator interface as having  tab to direct a user for data input.    
For claim 8, the additional elements are the providing of the GUI on a first portable computing device, the recitation to the forms being “on screen” (which implies computer implementation), generating a login page, receiving credentials for login, the recitation to the certification being digital, a second portable computing device with a GUI, and the recitation to the administrator interface as having  tab to direct a user for data input.  For claim 15, the additional elements are the server with database connected to a network, portable computing devices, memory system, a sales employee GUI (calling it a sales employee interface does not define anything to the 
For claims 1, 8, 15, the judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer(s) connected by a network, that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f), in combination with an insignificant extra solution activity, see MPEP 2106.05(g).  The claimed first, second, third, and fourth devices of claim 1, and the portable computing devices of claims 8, 15, (1st, 2nd, 3rd, 4th) are recited at a high level of generality and amount to the use of networked computers that have GUI to allow for data entry and data display.  All computers inherently possess a GUI that allows for interaction with a user and is not taken as a recitation to a particular machine.  Calling the GUIs by different names does not define anything to the GUI itself other than the fact that it is being used as a tool to either allow data input or to provide for data display.  The linkage of the claim to the claimed devices (computing devices) that have a GUI, and the use of a screen is nothing more than a link to computer implementation for execution of the abstract idea, see MPEP 2106.05(f) and/or 2106.05(h).  With respect to claiming that the administrator GUI has a tab to allow a user to approve the certification or search for a VIN (both just reciting the ability to have data input via the interface), this is reciting the act of allowing for data entry via an interface.  Having a tab to allow users to execute actions on a computer via an interface is something that is just an instruction to use a computer.  digital, this is also taken as an instruction for one to practice the invention using a generic computer and serves as a link to computer implementation (link to a particular technological environment).  The digital certification is the computer analog to the paper certification that can be generated by a person and is a link to a particular technological environment (computer implementation).  The claimed server, portable computing device, network, and database elements are reciting generic computing structure that is akin to a general link to computer implementation.  The use of computers as claimed, when recited at a high level of generality, is not sufficient to provide for a practical application of the abstract idea.  Absent the recitation to the use of the claimed devices with a GUI or portable computing devices with GUIs, the functions/steps that define the abstract idea are capable of being performed by people.  The technology of the claim is being used as a tool to execute the abstract idea and does not provide for integration at the 2nd prong of the 2019 PEG.  
display of a login page and receiving credentials for login, this has been found to be directed to an insignificant extra solution activity that is incidental to the overall process being claimed, see MPEP 2106.05(g).  The login page and receipt of credential are used to grant access to a computer system.  This is a pre-solution type of activity that is a nominal or tangential addition to the overall claimed invention and does not provide for integration into a practical application.  The login has no effect on the certification process and is not required to be able to do what is claimed.  A person would be very hard pressed to find a computer that does not have a login screen for a user to log into and that allows for user credentials to be entered.  The fact that a user has to login to a computer to obtain access to software and data stored on the computer can also be construed as nothing more than a link to computer implementation.  The combination of the above noted additional elements do not provide more to the claim than they do individually, and are not found to be collectively providing for integration into a practical application; therefore, the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than instructing one to practice the abstract idea by using the generically recited computing devices as addressed for the 2nd prong (claims 1 and 15), and in combination with the well understood, routine, and conventional act of requiring a user to login before granting access to a computer system (only found in claim 8).  This does not render the claims as being eligible.  See MPEP 2106.05(f) with respect to the digital certification, server, portable computing device, memory, GUI and use of screens, etc..  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This applies to the claimed first, second, third, and fourth devices that have a GUI as claimed.  This interpretation is consistent with the recently issued 2019 PEG.  For claim 8, with respect to the use of a login page and receiving user credentials, this is reciting the well understood act of having a user login to a computer before granting access to data and programs in the computer.  The use of a login page to receive user credentials such as a user ID and password is ubiquitous to the computing field and is widely prevalent in almost every industry that uses computers.  In support of this assertion the examiner again cites to Conforti (20140201834) in paragraph 002 and Allyn (20160174072) in paragraph 001.  Both references discuss how the use of computers that require login credentials for users is ubiquitous and is very common.  The use of a login page that solicits a user ID and/or password to obtain access to a given system is something that is very well understood, routine, and conventional when it comes to using computers.  For step 2B of the analysis, this does not provide significantly more to the claim(s) when taken individually and when taken in combination with the other additional elements, that have been treated as a mere instruction for one to practice the invention using computer technology.
For claims 2, 9, 16, the applicant is reciting a further embellishment of the same abstract idea that was set forth for claim 1.  Recording responses can be done on paper and the claimed database is merely a collection of data in a generic sense.  Nothing nd prong or at step 2B.
For claims 3, 10, 17, the generation of reports based on a statistical analysis is considered to be reciting more about the same abstract idea of claim 1.  This is a step that can be done by people.  Report generation does not render the claim non-abstract because this element is not an additional element.
For claims 4, 11, 18, reciting that the reports are password protected and only available to authorized personnel is considered to be reciting more about the abstract idea of the claims.  The reports are not actually even in the claim scope for claim 4 and 18 because the claims are not method claims that actually generate a report.
For claims 5, 12, 19, the recitation to using a touchscreen is considered to be another link to computer implementation of the abstract idea, see MPEP 2106.05(f).  This does not provide for integration into a practical application or significantly more.
For claims 6, 13, 20, the type of inspections that are claimed are considered to be part of the abstract idea of the claim.  Nothing additional is claimed in claim 6 for further consideration under the 2nd prong or at step 2B.
For claims 7, 14, 21, the approving of the vehicle inspection and certification is considered to be part of the abstract idea of the claims.  The recitation to a screen that is used to “sign-off” on the inspection and the certification is simply a link to computer implementation by requiring a screen.  This has been treated in the same manner that is set forth for claim 1 and the screen used for the forms.  This is an instruction for one to use a computer to perform the step that defines the abstract idea, see MPEP 

Therefore, claims 1-21 are rejected as being directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to arguments
The traversal of the 35 USC 101 rejection is not persuasive.  On pages 13-14 of the reply the applicant argues that the claimed invention provides a particular tool for presenting information; argues that aspects of the claimed invention cannot be done manually; and argues that the claims improve the technical field of certifying used vehicles to participate in a CPO program.  This is not persuasive.  
With respect to the argument about a particular tool for presenting information, the claims recite the use of a GUI on various devices for the display/presentation of information.  The act of displaying prompts to a user or displaying real time information is generically recited as being done by a GUI.  This is not claiming any particular tool for presentation of the information other than reciting that the display of data is done using a GUI.  The argument is not persuasive.
With respect to the argument that the claims cannot be practiced manually, the examiner disagrees as far as people can perform the claimed steps that define the abstract idea and the applicant has not provided any explanation of why people cannot do what is claimed.  People can receive information, decode VIN numbers, analyze vehicle data for eligibility in a certified pre-owned program, etc..  The steps that define 
As for an improvement to a technical field, the act of certifying a used vehicle to participate in a CPO program is not a technical field.  This is a field of certifying vehicles for a CPO program, which is something that is a method of organizing human activities.  The process of certifying used vehicles is not a technical field.  Additionally, even if the process of certifying a used vehicle in a CPO program is innovative and novel and non-obvious, that is not enough for eligibility.  From SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 


The applicant has also argued that the claims recite a customizable organization and presentation of information.  No such element is found in the claims as far as there is nothing claimed about customization of the interface by a user to display certain information in a customized manner.  This argument on page 14 does not seem to be commensurate with the claim scope and is not persuasive for that reason.  Receiving input to display various data is not a customization of an interface for the display of the data, that is just selecting what data to display.
On page 14 the applicant again argues that the claims do not recite an abstract idea because they identify a particular tool for presenting information.  This is not persuasive for two reasons.  The first reason is that the claims do recite a judicial exception which is the recitation to the steps taken to certify a used vehicle (as identified by the examiner in the 101 rejection).  At step 2A the claims do recite an abstract idea. At the 2nd prong it is noted that the claimed presentation of the information via the claimed interfaces does not amount to more than a link to computer implementation.  When looking at the claims for a particular tool for data display, there is none recited.  While the claim recites providing a notification on a device, using a screen for displaying forms and checklists (forms and checklist are part of the abstract idea), having on screen prompts, providing access to information for viewing, and displaying information such as how many vehicles have been inspected in the current calendar year, etc., 
	On pages 14-15 the applicant argues that the claimed system and method has never been, and could not be performed in such an automatic and real time fashion by people because the claimed system necessarily includes physical objects.  The examiner responds by noting that just because the claim includes physical objects such as a device with a GUI, that does not mean that a claimed process cannot be performed manually by a person.  The mere presence of the device in claim does not take away the fact that an abstract idea has been recited and is itself not enough to afford eligibility to the claims.  The technology of the claim that includes the device with GUIs and the sending and receiving information to and from various devices, is nothing more than a link to computer implementation and/or is a field of use limitation that is linking the claimed invention to a particular technological environment of computer implementation, see MPEP 2106.05(f) and (h).
	Additionally, the examiner notes that people use computers to perform actions in a quicker and more accurate manner, and arguing that this is the reason that the claimed method cannot be done manually is not a persuasive argument, because this is just automation by computer.  If that is what the applicant intended to argue, the examiner notes the following:
Intellectual Ventures v. Capital One Bank (Fed. Cir. 2015), the court stated:
“Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient
inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be
performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).”  The court also stated that “As discussed above, our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”  

The same can be said for the pending claims, the use of the devices and recitation to using the GUIs for reasons of reducing clerical errors and reducing wasted time, is the natural result of using computers to implement the invention.  Using connected devices as claimed to assist in automating part of the process of certifying a used vehicle to participate in a CPO program, is the natural result of using computers to implement a judicial exception and does not render the claims eligible, for the reasons cited above from Intellectual Ventures.  
On pages 15-16 the applicant argues that the claims recite significantly more because the claims are improving technology.  The applicant argues that the claims reduce costly clerical errors, avoids wasted time and provides real time and customizable organization (not claimed) and presentation of information.  The applicant argues that the claims represent an improvement to the field of data entry, information retrieval in a unique way, allows for interactivity of real time forms with multiple devices, and the synthesis of user inputted information to create a present information (the certification for a used vehicle).  This is not persuasive.  The automation of the process 
The allegations and arguments are also full of features to the invention that are not even claimed.  The claims do not recite anything about customizable organization of information for display as has been alleged.  All that the examiner can find in the claims is mere data display using a GUI found on generically recited 1st-4th devices.  Therefore the argument is not persuasive.
With respect to the allegation that the claims represent an improvement to the field of data entry, information retrieval in a unique way, allows for interactivity of real time forms with multiple devices, and the synthesis of user inputted information to create a present information (the certification for a used vehicle), this is not persuasive.  There is nothing novel or alleged to be innovative about how data is being entered, other than using a GUI for a device and having a tab (a link or a button) to allow for data entry.  This is not an improvement to the field of data entry.  As for retrieving information in a unique way, none is claimed other than receiving information in a generic sense.  This argument is a general allegation that is not accompanied with any kind of explanation as to what the alleged “unique” way of retrieving data is that is being recited in the claims.  This allegation is not persuasive.  As for interactively for real time forms and synthesis of information, this broad allegation is not persuasive (absent further specifics that link the argument to specific claim language).  The claims are merely sending and receiving information using connected devices and the claimed elements 
With respect to the argument about using pie charts and allowing stakeholders to view information, this is arguing an aspect of the abstract idea.  This  is not persuasive to show that the claims are eligible.  Nothing is claimed that integrates the judicial exception into a practical application and/or that recites significantly more.  The traversal is not persuasive and the 101 rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687